Exhibit 10.29

 

KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

          THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made
and entered into as of November 6, 2006 (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and Catherine M.
Burzik (the “Grantee”).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s 2004 Equity Plan (the “Plan”).   Where
the context permits, references to the Company or any of its Subsidiaries or
affiliates shall include the successors to the foregoing.


          Pursuant to the Plan, the Administrator has determined that the
Grantee is to be granted Restricted Stock, subject to the terms and conditions
set forth in the Plan and herein, and hereby grants such Restricted Stock.


          1.     Grant of Restricted Stock.  The Company hereby grants to the
Grantee 88,200 shares of Restricted Stock (the "Award") on the terms and
conditions set forth in this Award Agreement and as otherwise provided in the
Plan. 


          2.     Terms and Conditions of Award.  The Award shall be subject to
the following terms, conditions and restrictions: 


                  (a)    Restrictions.  Restricted Stock and any interest
therein, may not be sold,
                           transferred, pledged, hypothecated, assigned or
otherwise disposed of,
                           except by will or the laws of descent and
distribution, during the
                           Restricted Period.  Any attempt to dispose of any
Restricted Stock in
                           contravention of any such restrictions (the
"Restrictions") shall be null
                           and void and without effect.


                  (b)    Certificate; Restrictive Legend.  The Grantee agrees
that any certificate
                           issued for Restricted Stock prior to the lapse of any
outstanding
                           restrictions relating thereto shall be inscribed with
the following legend:


                            This certificate and the shares of stock represented
                           hereby are subject to the terms and conditions,
                           including forfeiture provisions and restrictions
                           against transfer (the "Restrictions"), contained in
                           the Kinetic Concepts, Inc. 2004 Equity Plan and
                           the Restricted Stock Award Agreement entered into
                           between the registered owner and the company.
                           Any attempt to dispose of these shares in
                           contravention of the restrictions, including by way
                           of sale, assignment, transfer, pledge, hypothecation
                           or otherwise, shall be null and void and without
effect.


                  (c)    Rights as a Shareholder.  Subject to the restrictions
set forth in the Plan
                           and this Award Agreement, including the Restrictions
set forth in
                           Paragraphs 2(a) and 2(d), during the Restricted
Period, the Grantee shall
                           possess all incidents of ownership with respect to
the Restricted Stock
                           granted hereunder, including the right to receive
dividends with respect
                           to such Restricted Stock (provided however, that any
dividends paid in
                           property other than cash shall be subject to the same
restrictions that
                           apply to the underlying Restricted Stock) and the
right to vote such
                           Restricted Stock.


                  (d)    Lapse of Restrictions.      Except as may otherwise be
provided herein,
                           the Restrictions on transfer set forth in Paragraph
2(a) shall lapse in full
                           on the third anniversary of the Date of Grant.


                                 Promptly after the lapse of Restrictions
relating to the Restricted
                           Stock without forfeiture, and provided that the
Grantee shall have
                           complied with his or her obligations under Paragraph
2(f) hereof, the
                           Company shall issue to the Grantee or the Grantee's
personal
                           representative a stock certificate representing a
number of Shares, free of
                           the restrictive legend described in Paragraph 2(b),
equal to the number
                           of Shares of Restricted Stock with respect to which
such restrictions
                           have lapsed.  If certificates representing such
Restricted Stock shall have
                           theretofore been delivered to the Grantee, such
certificates shall be
                           returned to the Company, complete with any necessary
signatures or
                           instruments of transfer prior to the issuance by the
Company of such
                           unlegended Shares.


                  (e)    Effect of Conduct Constituting Cause; Termination of
Employment or
                           Service; or Change in Control.


                          (i)     If at any time (whether before or after
termination of employment
                                  or service) the Administrator determines that
the Grantee has
                                  engaged in conduct that would constitute Cause
for termination, the
                                  Administrator may provide for the immediate
forfeiture of the
                                  Award (including any securities, cash or other
property issued upon
                                  settlement of the Award), whether or not the
Restrictions on the
                                  Shares of Restricted Stock have lapsed.  Any
such determination by
                                  the Administrator shall be final, conclusive
and binding on all
                                  persons.


                         (ii)     If the Grantee’s employment with or service to
the Company, any
                                  Subsidiary or affiliate thereof, terminates
for any reason during the
                                  Restricted Period, the Grantee shall
immediately forfeit any rights to
                                  the Shares of Restricted Stock with respect to
which the Restrictions
                                  have not lapsed and shall have no further
rights thereto.


                        (iii)    Upon the occurrence of a Change in Control,
Restrictions on all
                                  outstanding Restricted Stock shall immediately
lapse.


                  (f)     Taxes.   Pursuant to Section 14 of the Plan, the
Company (or Subsidiary
                           or affiliate, as the case may be) has the right to
require the Grantee to
                           remit to the Company (or Subsidiary or affiliate, as
the case may be) in
                           cash an amount sufficient to satisfy any federal,
state and local tax
                           withholding requirements related to the Award.  With
the approval of
                           the Administrator,  the Grantee may satisfy the
foregoing requirement by
                           electing to have the Company withhold from delivery
Shares or by
                           delivering Shares, in each case, having a value equal
to the aggregate
                           required minimum tax withholding to be collected by
the Company or
                           any Subsidiary or affiliate thereof.  Such Shares
shall be valued at their
                           Fair Market Value on the date on which the amount of
tax to be withheld
                           is determined.   Fractional share amounts shall be
settled in cash.


                                 The Grantee shall promptly notify the Company
of any election
                           made pursuant to Section 83(b) of the Code.


          3.     Adjustments.  The Award and all rights and obligations under
this Award Agreement are subject to Section 5 of the Plan.


          4.     Notice.  Whenever any notice is required or permitted
hereunder, such notice shall be in writing and shall be given by personal
delivery, facsimile, first class mail, certified or registered with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date which it is personally
delivered or, whether actually received or not, on the third business day after
mailing or 24 hours after transmission by facsimile to the respective parties
named below.


                  If to the Company:          Kinetic Concepts, Inc.
                                                          Attn.:  Chief
Financial Officer
                                                          8023 Vantage Drive
                                                          San Antonio, TX 78230
                                                          Phone:  (210) 255-6456
                                                          Fax:  (210) 255-6125


                  If to the Grantee:            To the address as last set forth
                                                          in the Company's
employment records


                  Either party may change such party’s address for notices by
duly giving notice pursuant hereto.


          5.     Compliance with Laws.


                  (a)    Shares shall not be issued pursuant to the Award
granted hereunder
                           unless the issuance and delivery of such Shares
pursuant thereto shall
                           comply with all relevant provisions of law,
including, without limitation,
                           the Securities Act of 1933, as amended, the Exchange
Act and the
                           requirements of any stock exchange upon which the
Shares may then be
                           listed, and shall be further subject to the approval
of counsel for the
                           Company with respect to such compliance.  The Company
shall be
                           under no obligation to effect the registration
pursuant to the Securities
                           Act of 1933, as amended, of any interests in the Plan
or any Shares to be
                           issued hereunder or to effect similar compliance
under any state laws.


                  (b)     All certificates for Shares delivered under the Plan
shall be subject to
                           such stock-transfer orders and other restrictions as
the Administrator
                           may deem advisable under the rules, regulations, and
other requirements
                           of the Securities and Exchange Commission, any stock
exchange upon
                           which the Shares may then be listed, and any
applicable federal or state
                           securities law, and the Administrator may cause a
legend or legends to
                           be placed on any such certificates to make
appropriate reference to such
                           restrictions.  The Administrator may require, as a
condition of the
                           issuance and delivery of certificates evidencing
Shares pursuant to the
                           terms hereof, that the recipient of such Shares make
such agreements
                           and representations as the Administrator, in its sole
discretion, deems
                           necessary or desirable.


          6.     Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Shares underlying the Award by any
holder thereof in violation of the provisions of this Award Agreement, the Plan
or the Articles of Incorporation or the Bylaws of the Company, will be valid,
and the Company will not transfer any such Shares on its books nor will any such
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


          7.     Failure to Enforce Not a Waiver.  The failure of the Company or
the Grantee to enforce at any time any provision of the Award Agreement shall in
no way be construed to be a waiver of such provision or of any other provision
hereof.


          8.     Governing Law.  The Award Agreement shall be governed by and
construed according to the laws of the State of Texas without regard to its
principles of conflict of laws.


          9.     Incorporation of the Plan.   The Plan, as it exists on the date
of the Award Agreement and as amended from time to time, is hereby incorporated
by reference and made a part hereof, and the Award and this Award Agreement
shall be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Award Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated
otherwise.  The term “Section” generally refers to provisions within the Plan
(except where denoted otherwise) and the term “Paragraph” shall refer to a
provision of this Award Agreement. 


         10.    Amendments.  This Award Agreement may be amended or modified at
any time, but only by an instrument in writing signed by each of the parties
hereto.


         11.    Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Award, the Award Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.


         12.    Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Award
Agreement.  The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.


         13.    Binding Effect.  The Award Agreement shall apply to and bind the
Grantee and the Company and their respective permitted assignees or transferees,
heirs, legatees, executors, administrators and legal successors.


         14.    Tax Representation.  The Grantee has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement.  The Grantee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Grantee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Award Agreement.


         15.    Acceptance.  The Grantee hereby acknowledges receipt of a copy
of the Plan and this Award Agreement.  Grantee has read and understands the
terms and provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.

 

[SIGNATURE PAGE FOLLOWS]


          IN WITNESS WHEREOF, the parties hereto have executed and delivered the
Award Agreement on the day and year first above written.


KINETIC CONCEPTS, INC.                                         


By:                  /s/ Martin J. Landon                                 
Name:                  Martin J. Landon                                 
Title:                Sr. Vice President, CFO                          


GRANTEE                                                                      


Signature:  /s/ Catherine M. Burzik                                  
Name:            Catherine M. Burzik                                  

 

DATE OF
GRANT

NUMBER OF SHARES OF
RESTRICTED STOCK

November 6, 2006

88,200

 